NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              JULIETTE MOSTELLER,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2016-2590
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0752-16-0108-I-1.
                ______________________

              Decided: January 17, 2017
               ______________________

   JULIETTE MOSTELLER, Glen Burnie, MD, pro se.

   KATHERINE MICHELLE SMITH, Office of the General
Counsel, Merit Systems Protection Board, Washington,
DC, for respondent. Also represented by BRYAN G.
POLISUK.
               ______________________

     Before REYNA, HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
2                                       MOSTELLER   v. MSPB



    Ms. Mosteller appeals a final decision of the Merit
Systems Protection Board, arguing that the Board incor-
rectly dismissed for lack of jurisdiction her appeal of the
allegedly improper suspension of her employment with
the Department of Veterans Affairs (VA). The Board
correctly determined that Ms. Mosteller failed to make a
non-frivolous allegation that she was suspended for more
than fourteen days. Therefore, we affirm.
                      BACKGROUND
    Ms. Mosteller worked for the VA as a Program Ana-
lyst. The VA suspended Ms. Mosteller for fourteen days,
from March 22 to April 4, 2015. Ms. Mosteller was not
allowed to return to work on her next scheduled work day.
Instead, on April 6, 2015, Ms. Mosteller received notice
from the VA she was being placed on “authorized ab-
sence.” On the same day, the VA provided Ms. Mosteller
with a notice of proposed removal. Ms. Mosteller re-
mained on authorized absence until the VA terminated
her employment.
    Ms. Mosteller was not paid during her fourteen-day
suspension. Initially, she was not paid during the period
of authorized absence either. Ms. Mosteller alleges that
on May 15, 2015, she notified the agency that she was not
being paid. It is undisputed that on June 19, 2015, the
VA retroactively paid Ms. Mosteller for the period of
authorized absence lasting from April 5 to May 22, 2015.
    Ms. Mosteller appealed her removal to the Board on
June 15, 2015. In doing so, she filled out an intake form
that asked her to indicate what kind of personnel action
she was appealing. She checked the box indicating that
she was appealing her removal, but she did not check the
box indicating that she was appealing any suspension.
S.A. 26. The June 15 intake form does not contain any
other information suggesting that she was appealing
suspension. S.A. 28. On October 28, 2015—after the VA’s
June 19 retroactive payment—Ms. Mosteller filed a
MOSTELLER   v. MSPB                                         3



prehearing submission alleging for the first time that the
VA constructively suspended her for more than thirty
days without pay prior to terminating her employment.
S.A. 51.
    The Administrative Judge (AJ) docketed a separate
appeal to address her suspension claim. A third appeal
was docketed to address Ms. Mosteller’s claims of retalia-
tion for whistleblowing and for protected whistleblower
activity.
     With respect to the suspension claim, the AJ issued
an order to show cause that required Ms. Mosteller to
plead evidence sufficient to establish the Board’s jurisdic-
tion over her claim. In her submission, Ms. Mosteller
apparently alleged that she was only suspended for
fourteen days. Recognizing that the Board generally only
has jurisdiction over suspensions without pay that last
longer than fourteen days, the AJ dismissed Ms. Mostel-
ler’s suspension claim for lack of jurisdiction. In its order,
the AJ also noted that Ms. Mosteller failed to refute the
Agency’s evidence proving that it retroactively paid her
for the time on authorized absence.
    The full Board affirmed the AJ’s decision that
Ms. Mosteller failed to make a non-frivolous allegation of
jurisdiction over a suspension for more than fourteen
days. In doing so, the Board agreed with the AJ’s finding
that Ms. Mosteller “failed to refute the agency’s evidence
proving that she received retroactive pay.” S.A. 14.
                        DISCUSSION
    Whether the Board has jurisdiction over a particular
appeal is a question of law that this court reviews de
novo. Bolton v. Merit. Sys. Prot. Bd., 154 F.3d 1313, 1316
(Fed. Cir. 1998). The petitioner bears the burden to show
that the Board has jurisdiction over a case. Prewitt v.
Merit. Sys. Prot. Bd., 133 F.3d 885, 886 (Fed. Cir. 1998).
If a petitioner makes a non-frivolous allegation of Board
4                                       MOSTELLER   v. MSPB



jurisdiction, she is entitled to a hearing on the jurisdic-
tional question. Garcia v. Dep’t of Homeland Sec., 437
F.3d 1322, 1344 (Fed. Cir. 2006) (en banc). A non-
frivolous allegation is an assertion that, if proven, could
establish the matter at issue. 5 C.F.R. § 1201.4(s).
    The Board generally has jurisdiction to review an ap-
peal from a suspension of more than 14 days, not a sus-
pension of fourteen days or less. 5 U.S.C. § 7512.
Suspension is defined as “the placing of an employee, for
disciplinary reasons, in a temporary status without duties
and pay.” 5 U.S.C. § 7501(2).
     The Board’s jurisdiction is determined by the nature
of the agency’s action at the time an appeal is filed with
the Board. Holleman v. Merit Sys. Prot. Bd., 929 F. App’x.
942, 946 (Fed. Cir. 2015) (citing Fernandez v. Dep’t of
Justice, 105 M.S.P.R. 443, 446 (2007)). Ms. Mosteller
appealed her suspension when she first raised the issue in
her prehearing submission on October 28, 2015, not when
she appealed her removal on June 15, 2015. As of October
28, 2015, it is undisputed that the VA had already retro-
actively paid Ms. Mosteller for the period of authorized
absence. Therefore, the period of authorized absence was
paid and does not fall within the statutory definition of
suspension. Accordingly, the period of authorized absence
cannot be joined with the initial fourteen-day suspension
to create a suspension period of more than fourteen days
for jurisdictional purposes.
    The Board correctly dismissed Ms. Mosteller’s appeal
because she has not made a non-frivolous allegation that,
as of October 28, 2015, she had been suspended for more
than fourteen days. Therefore, we affirm.
                       AFFIRMED
                          COSTS
    Each party to bear its own costs.